Title: 15th.
From: Adams, John Quincy
To: 


       The weather was quite disagreeable, for exhibition; in consequence of which there was but little company. Phillips began the performances, with a Latin Oration. His subject was General Washington; a subject which must be inexhaustible or it would long since have been exhausted. He spoke well. Treadwell and Gardner, next came upon the stage, in a forensic disputation. Their question was something like this. “Whether mankind have any natural right to authority over one another.” They quibbled about words, and said on neither side much to the purpose. Treadwell however did better than I expected of him. In the Syllogistic dispute Cutts was respondent, Blake 2. and Wigglesworth opponents. I have forgotten the question upon which they exerciced their ingenuity. Bradbury and Hooper, personated Plato and Diogenes; in a dialogue, upon the conduct of courtiers: the only fault that could be found, was that Hooper’s delicacy of person, and neatness of dress, contrasted rather too much with our ideas of Diogenes, and indeed, with what he said in that Character. Paine and Shaw spoke a greek dialogue, in which I did not feel myself greatly interested; and Abbot closed with an English Oration, upon the slave-trade. The Composition was very good, and it was well spoken, though, the natural disadvantage of a weak voice, injured the effect of his delivery. I do not recollect having heard any performances upon this subject, at College, and it will afford a fruitful source for declamation.... The governor then arose, and made a speech addressed to the Students, in which he congratulated them upon their proficiency, and exhorted them to go on in the ways of well-doing. The music which succeeded was but indifferent. They had no violin: and Fay their best performer, was unwell, and did not attend.
       After the exhibition was over I went down to Judge Dana’s, and dined in company with a number of Ladies. Stedman and Harris, the butler, dined there too. There was a Miss Patten from Rhode Island; Almy Ellery is fond of her; and I will trust to her judgment; but was it not for that I should not be much prepossessed in the Lady’s favour: She is very tall, very young, and very diffident. Miss Badger I have seen before; but there are three or four Miss Clarke’s of whom I have heard much said; and whom I this day saw for the first Time. They are all agreeable; and none of them handsome: Patty is the most comely, me judice.
       After dinner I called at Dr. Wigglesworth’s, but the young Ladies were gone over to the College, to drink tea. We went to Phillips’s chamber. It was full of Company. Between seven and eight we went to Brown’s Rooms, and danced till between Twelve and one. I was completely fatigued, and glad that the company then dispersed. I pass’d the evening very agreeably; and after breaking up went with my Classmate Foster, and lodg’d at my brother’s Chamber; where by priority of possession I still claim a right.
      